TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 13, 2019



                                     NO. 03-18-00526-CV


                                   Thomas Kam, Appellant

                                                v.

                                 Badruddin Karedia, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE GOODWIN;
              DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the county court’s judgment that granted directed verdict. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the county court’s judgment. Therefore, the Court affirms the county court’s judgment that

granted directed verdict. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.